     Case 3:20-cv-01196-BEN-LL Document 7 Filed 07/16/20 PageID.103 Page 1 of 4



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BOBBY WEIMORTZ,                               Case No.: 20cv1196-BEN-LL
12                                    Plaintiff,
                                                   ORDER CONVERTING EARLY
13   v.                                            NEUTRAL EVALUATION AND
                                                   CASE MANAGEMENT
14   BMW OF NORTH AMERICA, LLC, et
                                                   CONFERENCE TO VIDEO
     al.,
15                                                 CONFERENCE
                                   Defendants.
16
17
           On June 29, 2020, the Court scheduled the Early Neutral Evaluation (“ENE”) and
18
     Case Management Conference (“CMC”) in this matter for August 5, 2020 at 10:00 a.m.
19
     ECF No. 4. Due to public health concerns and pursuant to Chief Judge Burns’ Order [“CJO
20
     #33”]1, the Court CONVERTS the ENE and CMC into a Zoom video conference for all
21
     attendees. To facilitate this conference, the Court hereby ORDERS as follows:
22
           1.    The Court will use its official Zoom video conferencing account to hold the
23
     settlement conference. The Zoom software is available on computers through a download
24
     on the Zoom website (https://zoom.us/meetings) or on mobile devices through the
25
26
     1
27    CJO #33 is available on the Court website at:
     https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
28   %2033.pdf.
                                                1
                                                                         20cv1196-BEN-LL
     Case 3:20-cv-01196-BEN-LL Document 7 Filed 07/16/20 PageID.104 Page 2 of 4



1    installation of a free app (Zoom Cloud Meetings).2 Joining a Zoom conference does not
2    require creating a Zoom account, but it does require downloading the .exe file (if using a
3    computer) or the app (if using a mobile device). Participants are encouraged to create an
4    account, install Zoom, and familiarize themselves with Zoom in advance of the settlement
5    conference.3 There is a cost-free option for creating a Zoom account.
6          2.     Prior to the start of the settlement conference, the Court will email each
7    participant an invitation to join a Zoom video conference. Participants shall join the video
8    conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
9    who do not have Zoom already installed on their device when they click on the
10   ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
11   proceeding. Zoom may then prompt participants to enter the password included in the
12   invitation. All participants will be placed in a waiting room until the settlement conference
13   begins.
14         3.     Each participant should plan to join the Zoom video conference at least five
15   minutes before the start of the settlement conference to ensure that the settlement
16   conference begins promptly at 10:00 a.m. The Zoom email invitation may indicate an
17   earlier start time, but the conference will begin at the Court-scheduled time.
18         4.     The Court will begin the settlement conference with all participants joined
19   together in a main session. After an initial discussion in the main session, the Court will
20   divide participants into separate, confidential sessions, which Zoom calls Breakout
21   Rooms.4 In a Breakout Room, the Court will be able to communicate privately with
22
23
24   2
       Participants should use a device with a camera to fully participate in the video conference.
25   If possible, participants are encouraged to use laptops or desktop computers for the video
     conference, as mobile devices may offer inferior performance.
26   3
         For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
27   us/categories/200101697-Getting-Started.
     4
       For more information on what to expect when participating in a Zoom Breakout Room,
28   visit: https://support.zoom.us/hc/en-us/articles/115005769646.
                                                   2
                                                                              20cv1196-BEN-LL
     Case 3:20-cv-01196-BEN-LL Document 7 Filed 07/16/20 PageID.105 Page 3 of 4



1    participants from a single party. Breakout Rooms will also allow parties and counsel to
2    communicate confidentially without the Court.
3          5.     No later than July 27, 2020, counsel for each party shall send an e-mail to the
4    Court at efile_Lopez @casd.uscourts.gov containing the following:
5                 a.     The name and title of each ENE participant, including all parties and
6                        party representatives with full settlement authority, claims adjusters for
7                        insured parties, and the principal attorney(s) responsible for the
8                        litigation;
9                 b.     An email address for each ENE participant to receive the Zoom
10                       video conference invitation;
11                c.     A single telephone number and any other necessary call-in
12                       information for the Court (i.e., conference line passcodes) where all
13                       participants of a party may be reached so that if technical difficulties
14                       arise, the Court will be in a position to proceed telephonically instead
15                       of by video conference.
16         6.     All participants shall display the same level of professionalism during the
17   settlement conference and be prepared to devote their full attention to the settlement
18   conference as if they were attending in person. Because Zoom may quickly deplete the
19   battery of a participant’s device, each participant should ensure that their device is plugged
20   in or that a charging cable is readily available during the video conference. Participants
21   should also participate in the conference in a location that allows for privacy and does not
22   contain background noise that will disrupt the conference.
23         All other deadlines and requirements remain as set. See ECF No. 4.
24         IT IS SO ORDERED.
25
26
27
28
                                                   3
                                                                              20cv1196-BEN-LL
     Case 3:20-cv-01196-BEN-LL Document 7 Filed 07/16/20 PageID.106 Page 4 of 4



1    Dated: July 16, 2020
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
                                                                   20cv1196-BEN-LL
